Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 14 and similarly independent claim 29 is allowable is because the closest prior art of record, WO 2009/109076, fails to teach or fairly suggest either alone or in combination with the prior art of record a method for wireless communications at a repeater that includes communicating between an access network entity and a user equipment (UE) via a first communication path comprising the repeater, wherein the first communication path corresponds to a first end-to-end quality and a second communication path between the access network entity and UE that does not include the repeater corresponds to a second end-to-end quality, wherein the first end-to-end quality and the second end-to-end quality each comprise at least a first hop quality associated with a first hop of the first communication path and the second communication path; receiving, at the repeater in the first communication path, a configuration message from the access network entity, wherein receiving the configuration message is based at least in part on any combination of the first hop quality of the first end-to-end quality, the first end-to- end quality, a first ratio of the first hop quality for the first end-to-end quality and the first end- to-end quality, the first hop quality of the second end-to-end quality, the second end-to-end quality, and a second ratio of the first hop quality for the second end-to-end quality and the second end-to-end quality; adjusting a configuration status of the repeater, based at least in part on the configuration message, to perform a communication type corresponding to communications between the UE and the access network entity; and relaying one or more signals between the UE and the access network entity, based at least in part on the adjusting, according to the communication type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466